People v Feliciano (2019 NY Slip Op 02111)





People v Feliciano


2019 NY Slip Op 02111


Decided on March 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-08421
 (Ind. No. 6105/15)

[*1]The People of the State of New York, respondent,
vHiram Feliciano, appellant.


Janet E. Sabel, New York, NY (Kristina Schwarz of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J.), rendered July 6, 2016, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgment is affirmed.
Under the circumstances of this case, the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 U.S. 738) was sufficient because it addressed most of the essential issues in the case and, although the brief did not analyze the defendant's waiver of the right to appeal or the enforceability of the waiver, the enforceability or unenforceability of the defendant's waiver of the right to appeal makes no practical difference to the eventual Anders outcome (see People v Murray, _____ AD3d _____, 2019 NY Slip Op 01101 [2d Dept 2019]). Moreover, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal (see _____ AD3d at _____, 2019 NY Slip Op 01101, *4-5). Counsel's application for leave to withdraw as counsel is, therefore, granted (see Anders v California 386 US at 744; People v Murray, _____ AD3d at ______, 2019 NY Slip Op 01101, *4-5; People v Walker, 157 AD3d 726, 726).
MASTRO, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court